Citation Nr: 1447898	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Waldo Tapia, Esquire


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from December 1976 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has recharacterized the appeal to encompass service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

In April 2014, the Veteran's representative testified on the Veteran's behalf before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2014 Board hearing, the Veteran's representative asserted that there are additional personnel records that may confirm the Veteran's claimed stressor, which are not currently associated with the claim file.  Review of the claim file demonstrates that prior searches by the Personnel Information Exchange System (PIES), the National Personnel Records Center (NPRC), and the Records Management Center (RMC) found no additional personnel or hospital records.  

However, the Veteran has provided copies of service personnel records in his possession, including enlisted evaluation reports and a DA 2627, which suggests that his personnel file may be incomplete.  The Veteran also alleges that his service treatment records are incomplete because they do not reflect treatment for a burn injury that he received in service.  He provided a photograph that appears to show a burn injury on his shoulder which he avers was treated in service.  On remand, the RO must ensure that the VA has a complete set of personnel and treatment records for the Veteran.

The evidence of record indicates that the Veteran is presently in receipt of Social Security disability benefits.  On remand, all relevant records from the Social Security Administration must be obtained.

Additionally, in November 2006 and January 2007, the Veteran noted that he received treatment for addiction from the West Los Angeles VA medical center, beginning in 1987.  As the earliest treatment records included in the Veteran's claim file are dated in 1996, additional treatment records must be obtained.  Also, in April 2014 the Veteran's representative provided additional VA treatment records on a CD.  These records should be printed and associated with the claims folder or otherwise associated with the Veteran's virtual VA eFolder on remand.

Finally, the Veteran was afforded a VA examination in November 2012.  The examiner provided a diagnosis of mood disorder but did not provide a nexus opinion.  On remand the Veteran should be provided with a VA examination to determine whether he has a psychiatric disorder that is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any service records in his possession and advise him of alternative sources of information which may substantiate his claim. 

2.  Obtain the Veteran's complete personnel file and complete service treatment records from all appropriate repositories of records.  All efforts to obtain these records must be memorialized in the Veteran's claims file.  If no additional records are obtained after reasonable efforts have been made, a formal finding of unavailability must be issued.

3.  Obtain the Veteran's SSA records.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative.

4.  Obtain treatment records from the West Los Angeles VA Medical center from 1987 to 1996.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative.

5.  Print, or otherwise associate with the claims folder or the Virtual VA eFolder, the VA records received from the Veteran as contained on CD-ROM.

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disorders.  The claim file must be reviewed by the examiner.  The examiner is requested to perform any and all necessary clinical testing and to render all appropriate diagnoses.

The examiner is to provide an opinion as to whether it is as least as likely as not that any current psychiatric disorder had onset in service or is otherwise related to service.  

If a psychosis is diagnosed on current examination or noted in the review of his records, the examiner is to opine as to whether it is as least as likely as not that such psychosis manifested within one year of service discharge.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



